 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   JESSE BELLAMY,
                                                            Case No.: 2:19-cv-01291-APG-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
14   DATA MOMMA, LLC,
15           Defendant(s).
16         Each non-governmental party is required to file a certificate of interested parties
17 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-1(c)
18 (amended effective May 1, 2016). Both parties have failed to file a certificate of interested parties.
19 See Docket. Accordingly, each party must file a certificate of interested parties no later than
20 August 8, 2019.
21         IT IS SO ORDERED.
22         Dated: August 7, 2019
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28

                                                     1
